qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact john t sapienza jr id no telephone number refer reply to cc ita - plr-113378-01 date date legend b x dear you requested a private_letter_ruling on behalf of b in your letter of date issues are amounts expended by b for the tests described below expenses for medical_care under sec_213 of the internal_revenue_code may b exclude reimbursements from her medical flexible_spending_account for the cost of the tests described below conclusions the costs of medical diagnosis tests qualify as medical_care expenses under sec_213 the tests described below qualify with one exception we cannot rule on this issue because the irs has designated sec_125 cafeteria plans a no-rule area facts b participates in a medical flexible spending plan the medical fsa that is part of a cafeteria_plan sponsored by her employer under sec_125 the medical fsa qualifies as an accident_or_health_plan under sec_105 during the plan’s annual open enrollment period b elected to contribute to her medical fsa through salary reduction contributions an amount sufficient to reimburse her for expenses_incurred for every plr-113378-01 screening test that x offered for either b or her spouse during the plan_year the period of coverage to which the salary reduction contributions relate x conducted all the tests listed below on b and her spouse in b has not been otherwise reimbursed for such expenses and does not intend to claim the expenses_incurred for the performance of the tests as a deduction on her income_tax return for the calendar_year b will be entitled to reimbursement through her medical fsa for the expenses for the tests if the tests are considered medical_care under sec_213 the tests evaluate risk factors for and aid in the detection of heart attack stroke diabetes osteoporosis thyroid conditions cancer and many other diseases and adverse health conditions b requested a ruling on the following tests ankle brachial index abdominal aortic aneurysm carotid ultrasound scan thyroid ultrasound scan body composition blood and pulse pressure oxygen saturation lung capacity screening test hearing screening vision screening urine analysis osteoporosis screening test women only complete blood count with differential blood study chemistry panel blood study h pylori screen blood study lipid panel blood study cholesterol screen blood study c-reactive protein blood study fibrinogen blood study homogysteine blood study thyroid stimulating hormone screen blood study t uptake t4 t7 thvroid studies blood studies cea test for pancreatic liver bladder and colon cancer blood study ca- test blood study prostate cancer screen psa blood study fasting glucose screen blood study hepatitis c screen blood study ct heart calcification scan ct lung scan nutrition panel and iron studies diabetes hemoglobin al c plr-113378-01 lupus screen lupus level ii double-stranded dna hemochromatosis gout screen uric acid rheumatoid arthritis screen rheumatoid factor sickle cell disease hormone blood studies package estrogen estradiol follicle simulating hormone fsh testosterone luteinizing hormone prolactin take-home screening kits screening kits that individuals use at home that aid in the detection of conditions such as colon cancer hepatitis c and hiv analysis medical_care expenses a deduction is allowed by sec_213 for uncompensated medical_care expenses of the taxpayer spouse or a dependent medical_care is defined in sec_213 as including amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body the term diagnosis is not defined in the statute or the regulations and therefore takes its common meaning of any procedure to determine the presence of a disease or a dysfunction of the body to be deductible as a medical expense there must be a direct or proximate relationship between the expense and the diagnosis 12_tc_409 based on the purpose and description provided for the tests it appears that each procedure is very closely followed by a report that furthers diagnosis of the patient’s medical_condition based on this representation we agree that each of these procedures is for medical diagnosis and the cost qualifies as a medical_care expense b also requested a ruling on dna collection and storage expenses an individual may elect to have his or her dna collected and stored so that the individual can use the dna when genetic tests are developed for conditions such as breast cancer and alzheimer's and parkinson's disease we cannot rule on this because b has not represented when or whether the dna will actually be used for medical diagnosis the collection and storage of dna is not medical_care by itself to be deductible under sec_213 an expense must be incurred primarily for the prevention or alleviation of a physical or mental defect or illness under sec_1_213-1 of the income_tax regulations plr-113378-01 treatment of reimbursements the irs has designated sec_125 cafeteria plans as an area in which rulings or determination letters will not be issued sec_3 of revproc_2001_3 2001_1_irb_113 states that the irs will not rule on whether amounts used to provide accident and health benefits under sec_105 and sec_106 are includible in the gross_income of participants when the benefits are offered through a cafeteria_plan because a medical fsa is part of a cafeteria_plan the irs will not rule on whether expense for tests may be reimbursed from an fsa or whether those expenses are excludible from gross_income caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky chief branch office of associate chief_counsel income_tax accounting enclosure
